GRAINGER REPORTS SALES OF $6.2 BILLION AND EARNINGS PER SHARE OF $5.62 FOR THE YEAR ENDED DECEMBER 31, 2009 Highlights · 4Q09 sales of $1.6 billion, up 3 percent · 4Q09 EPS of $1.27, down 7 percent, including the following items: · $0.07 in asset impairment charges · $0.05 in severance charges · $732 million in operating cash flow for the year · $507 million returned to shareholders in dividends & share repurchases in 2009 · Pretax ROIC* of 24.9 percent versus 29.8 percent in 2008 Visit www.grainger.com/investor to access a podcast describing Grainger’s performance in more detail. CHICAGO, January 26, 2010 – Grainger (NYSE: GWW) today reported sales, earnings and earnings per share for the year ended December 31, 2009.Sales of $6.2billion were down 9percent versus 2008.Netearnings of $430 million decreased 9 percent versus $475 million in 2008.Earnings per share of $5.62 decreased 6 percent versus $5.97** in 2008. “I am very proud of our employees and how they have successfully navigated this company through one of the most difficult economic times in our history,” said Chairman, President and Chief Executive Officer Jim Ryan.“The actions we took in 2009 to keep service levels and customer relationships strong are paying off.I am excited about the opportunity we have going forward to gain additional market share and create value for our shareholders by serving as the indispensable MRO partner to businesses and institutions.” *The GAAP financial statements are the source for all amounts used in the Return on Invested Capital (ROIC) calculation.ROIC is calculated using annualized operating earnings based on year-to-date operating earnings divided by a 13 point average for net working assets.Net working assets are working assets minus working liabilities defined as follows:working assets equal total assets less cash equivalents (non operating cash), deferred taxes, and investments in unconsolidated entities, plus the LIFO reserve.Working liabilities are the sum of trade payables, accrued compensation and benefits, accrued contributions to employees’ profit sharing plans, and accrued expenses. ** Reported 2008 EPS were $6.04, which was restated after adopting FSP 03-6-1 on January 1, 2009, resulting in a 7 cent reduction in EPS in 2008 and 6 cents in 2009.(See page K-41 of the company’s 2008 10-K for additional information). 1 Ryan added, “We are seeing some initial signs of improvement in the overall economy, although job growth is expected to lag the recovery.Stronger sales growth in December and January give us greater confidence to raise our 2010 sales growth guidance to a range of 6 to 10 percent and our earnings per share guidance to the new range of $5.40 to $5.90.We remain cautiously optimistic about the economy and are executing on the things we can control like our customer service and high product availability.As a result, we are well positioned for continued share gain, particularly as many competitors have been forced to reduce inventories.”The company had previously issued 2010 guidance of 4 to 9percent sales growth and earnings per share of $5.30 to $5.80. For the 2009 fourth quarter, sales of $1.6billion increased 3percent versus the fourth quarter of 2008. There were 64 sales days in both the 2009 and 2008 fourth quarters.Daily sales decreased 3 percent in October, increased 2 percent in November and increased 11 percent in December.The 3 percent increase for the quarter included a 4percentage point contribution from acquisitions, a 2percentage point benefit from foreign exchange and a 2 percentage point lift from price increases, partially offset by a 5percentage point decline in volume.Net earnings of $97 million decreased 10percent versus $108 million in 2008.Earnings per share of $1.27 decreased 7 percent versus $1.37 in 2008. The effect of adopting FSP 03-6-1 was a 1 cent per share reduction in the fourth quarter of 2009 and 2 cents in the 2008 quarter. During the quarter, the company continued to lower its cost structure by closing branches and reducing headcount.In total, 12 branches, including 6 Will Call Express locations, were closed.These closures, along with other asset write-downs, resulted in asset impairment charges of $9million or 7 cents per share.In addition, the company reduced headcount by another 200 positions in the 2009 fourth quarter, incurring $7.5million or 5 cents per share in severance cost.For the full year 2009, the company eliminated approximately 600positions and incurred $18 million in severance or 11 cents per share. 2 Effective with the first quarter of 2009, the company has two reportable business segments, the United States and Canada, which represent approximately 98 percent of full year company sales.This reporting structure reflects the integration of Lab Safety Supply with Grainger’s U.S. branch-based business.The remaining operating units (Japan, Mexico, India, Puerto Rico, China and Panama) are included in other businesses and are not considered a segment.The company acquired Asia Pacific Brands India Private Limited in June 2009 resulting in the inclusion of the India operations in other businesses in the third quarter.The company also acquired a majority ownership of MonotaRO in September 2009, consolidated this Japanese entity in its balance sheet as of the end of the third quarter and began consolidating its income statement in the fourth quarter. United States Sales for the United States segment decreased 2 percent in the 2009 fourth quarter, with daily sales down 7 percent in October, down 3 percent in November and up 5percent in December.Acquisitions and the timing of the Christmas holiday accounted for 3 percentage points of the sales growth in December. Grainger serves a diverse set of customer end-markets in the United States.During the quarter, sales to government and commercial customers increased versus the 2008 fourth quarter, while sales to resellers, contractors, manufacturing and retail customers declined. Throughout 2009, Grainger added products to its already broad offering that will result in having approximately 307,000 in-stock products in the 2010 catalog.Product line expansion contributed $260 million in sales for the fourth quarter versus $185 million in the 2008 fourth quarter.Products added over the last four years resulted in $934 million in sales in 2009. 3 Also contributing to segment performance in the quarter was ongoing work to integrate Lab Safety Supply with Grainger Industrial Supply.The company still expects this combination to deliver $70-$100 million in incremental revenue and $20-$30 million in cost savings by mid-2010.Through the end of 2009, the integration has generated $44million of the additional revenue and $22 million of the cost savings. Operating earnings for the quarter were down 6 percent in the United States, the result of operating expenses declining at a slower rate than sales.The decline in operating expenses was primarily the result of lower payroll-related expenses, reduced commissions and no bonus accruals, partially offset by higher severance and asset impairment charges particularly related to thebranch closings. Gross profit margins for the quarter were flat with the prior year. Canada Sales for the
